FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        February 2, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
NICOLE B. STREETER,

      Plaintiff - Appellant,

v.                                                         No. 17-5040
                                                 (D.C. No. 4:15-CV-00438-FHM)
NANCY A. BERRYHILL, Acting                                 (N.D. Okla.)
Commissioner, Social Security
Administration,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HOLMES, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      Nicole B. Streeter, proceeding pro se, appeals from a district court order

affirming the Commissioner’s denial of disability insurance benefits (DIB) and

supplemental security income (SSI). We have jurisdiction under 28 U.S.C. § 1291

and 42 U.S.C. § 405(g). Ms. Streeter has not asserted any factual or legal challenge

to the decisions, and we affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                           I.

      Ms. Streeter applied for DIB and SSI claiming an inability to work since 2011,

at age 39, due to hypertension, a history of cervical, thoracic and lumbar strains,

depression, and panic attacks. She completed college and previously worked as

packer/sorter, boys monitor, and residential counselor. An administrative law judge

(ALJ) held a hearing, which Ms. Streeter elected not to attend, and found Ms.

Streeter not disabled.

      The ALJ found that Ms. Streeter had severe impairments of hypertension, a

history of spinal strains, depression, anxiety, and panic attacks. Despite these

impairments, the ALJ found Ms. Streeter has the residual functional capacity (RFC)

to perform a range of medium work, as that is defined in 20 C.F.R. § 404.1567(c),

except she is limited to simple, routine tasks involving no more than superficial

contact with coworkers and supervisors and no contact with the public, and she must

avoid unprotected heights and dangerous machinery. The ALJ concluded that

Ms. Streeter could not return to her past work, but could perform other jobs that exist

in significant numbers in the national economy, including medium work of industrial

cleaner and housekeeper/maid, light work of sorter and hand packer, and sedentary

jobs of clerical mailer and assembler. In making this determination, the ALJ relied

on the medical evidence, Ms. Streeter’s statements, the record, and the testimony of a

vocational expert.

      Ms. Streeter appealed pro se, and the parties consented to proceed before a

magistrate judge under 28 U.S.C. § 636(c). Ms. Streeter did not articulate any factual

                                           2
or legal challenge to the ALJ’s decision, but she did include a paragraph in her

district court brief describing the findings of Dr. Snider, a consultative psychologist.

Dr. Snider determined that Ms. Streeter would be able to understand and carry out

simple instructions, but would have marked difficulty with complex instructions and

with concentrating through a normal work day and work week due to psychiatric

symptoms. Dr. Snider opined that with consistent psychiatric care, Ms. Streeter’s

symptoms would improve.

      The magistrate judge construed Ms. Streeter’s pro se brief liberally as a

challenge to the ALJ’s RFC determination because the ALJ arguably found

Ms. Streeter more capable than had Dr. Snider. But the magistrate judge determined

that the ALJ accurately described Dr. Snider’s findings and had given it some weight.

The magistrate judge explained that the ALJ concluded Dr. Snider’s opinion that Ms.

Streeter would have marked difficulty concentrating through a normal work day and

week was based only on Ms. Streeter’s subjective complaints, and was not supported

by other mental status examinations and findings of other mental health providers.

The magistrate judge ruled that this finding, and the ALJ’s RFC determination, were

supported by substantial evidence, and he affirmed.

                                           II.

      Ms. Streeter appears pro se, so we liberally construe her filings. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). But even under this liberal standard, Ms. Streeter’s opening brief falls short.

Ms. Streeter states that she needs disability benefits because she cannot work, but she

                                            3
does not articulate any reason why she believes the ALJ or the magistrate judge

applied the wrong law, incorrectly evaluated the medical evidence, or otherwise

erred. Even pro se appellants must allege sufficient facts on which a recognized legal

claim can be based; conclusory allegations will not suffice. Hall, 935 F.2d at 1110.

      We cannot serve as an advocate or attorney for a pro se litigant by

“constructing arguments and searching the record” on her behalf. Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). “The first task of an

appellant is to explain to us why the district court’s decision was wrong.” Nixon v.

City & Cty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015). “Arguments

inadequately briefed in the opening brief are waived.” Adler v. Wal-Mart Stores Inc.,

144 F.3d 664, 679 (10th Cir. 1998). This is true even where the litigant proceeds pro

se. See Garrett, 425 F.3d at 841.

      Ms. Streeter states that she has severe impairments. But the ALJ explained

why he concluded she still had the capacity to work despite her severe and non-

severe impairments, and Ms. Streeter does not offer any reason why his conclusion is

flawed. A finding of severe impairments does not require the ALJ to conclude a

claimant is unable to work. See Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir.

2007). Ms. Streeter states that Dr. Snider said she had difficulty concentrating and

maintaining a normal work week. But she does not dispute the magistrate judge’s

conclusion that the ALJ properly evaluated Dr. Snider’s opinion and that the ALJ’s

RFC determination was supported by substantial evidence.



                                          4
      “[I]t is the appellant’s responsibility to tie the salient facts, supported by

specific record citation, to [her] legal contentions.” United States v.

Rodriguez-Aguirre, 108 F.3d 1228, 1237 n.8 (10th Cir. 1997) (internal quotation

marks omitted). Under the rules of appellate procedure, “which appl[y] equally to

pro se litigants, a brief must contain more than a generalized assertion of error.”

Garrett, 425 F.3d at 841 (ellipsis and internal quotation marks omitted); see Fed. R.

App. P. 28(a)(8)(A) (“[A]ppellant’s brief must contain . . . citations to the authorities

and parts of the record on which the appellant relies.”). “When a pro se litigant fails

to comply with that rule, we cannot fill the void by crafting arguments and

performing the necessary legal research.” Garrett, 425 F.3d at 841 (brackets and

internal quotation marks omitted).

      Because Ms. Streeter failed to articulate any factual or legal argument on

appeal, she has forfeited appellate review. See id. at 840. Nevertheless, we have

exercised our discretion to review the record, see id. at 841, and find no reversible

error, Keyes–Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (explaining we

review the Commissioner’s decision to determine if substantial evidence in the record

supports the Commissioner’s decision and that correct legal standards were applied).

      Judgment affirmed.


                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge


                                            5